Citation Nr: 1035628	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine with discectomy 
before August 14, 2008, and a rating higher than 20 percent from 
August 14, 2008. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1982 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2006, the Veteran appeared at a hearing before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of the hearing is in the Veteran's file.  As the Judge 
who presided at the hearing retired before the final disposition 
of this claim, the Veteran was offered the opportunity for 
another hearing before another Veterans Law Judge.  The 
supplemental hearing was scheduled for September 2009 and the 
Veteran received proper notice at her address of record.  She did 
not appear for the scheduled hearing, and has not offered good 
cause for her failure to report.  Therefore, the Board deems her 
request for a new hearing to be waived, and will adjudicate the 
claim.

This case was previously before the Board in October 2007, in 
March 2009, and in December 2009, when the claim was remanded for 
further development.  As there has been substantial compliance 
with the requested development, no further action with regard to 
the remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1.  Before August 14, 2008, degenerative disc disease of the 
lumbar spine with discectomy was characterized by a combined 
range of motion of the thoracolumbar spine of greater than 120 
degrees but less than 235 degrees; greater than 60 degrees of 
flexion without neurologial manifestations or incapacitating 
episodes.

2.  From August 14, 2008, degenerative disc disease of the lumbar 
spine with discectomy has been characterized by limitation of 
flexion greater than 30 degrees without objectrive neurological 
abnormalities or incapacitating episodes have not been shown.


CONCLUSION OF LAW

Before August 14, 2008, the criteria for an initial rating higher 
than 10 percent for a degenerative disc disease of the lumbar 
spine with discectomy have not been met; from August 14, 2008, 
the criteria for an initial rating higher than 20 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 26, 2003), Diagnostic Code 5293 (prior to September 26, 
2003); and Diagnostic Codes 5242, 5243 (effective September 26, 
2003, and currently).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated 
in July 2004, on the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of disagreement 
with the RO's decision regarding the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records as well as VA and private medical records.  

The Veteran was afforded VA examinations in December 2001 and in 
August 2008. The reports of the VA examinations contain 
sufficient findings and analysis that are adequate for rating the 
disability.  




In accordance with a remand directive in December 2009, the 
Veteran was asked to provide either a copy of private 
chiropractic treatment records or a signed release to enable VA 
to obtain the records on her behalf.  She has not responded to 
the request.  Also in a remand directive, the Board asked for a 
copy of  musculoskeletal evaluation in connection with a VA 
examination in August 2002.  The record was requested, but it was 
not included in the additional records received.  The Board 
however deems that there has been substantial compliance with the 
remand directives and a further remand is not necessary.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Claim 

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate Diagnostic 
Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.




VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability are 
factors to be considered. 38 C.F.R. §§4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). In any form of arthritis, painful 
motion is also a factor. 38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, extension 
to 30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees. The combined range of 
motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 
4.71a, Plate V.

Rating Criteria 

The Veteran's disability is rated as degenerative disc disease.  

The current claim was received December 2001.  



During the pendency of the appeal, the criteria for rating a 
disability of the spine were revised in September 2002 and in 
September 2003.  The Board is required to consider the claim in 
light of both the old and new criteria to determine whether an 
increase is warranted.  If the amended rating criteria are 
favorable to the claim, the amended criteria can be applied only 
from and after the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

Criteria before September 2002 (Old)

Prior to September 23, 2002, degenerative disc disease is rated 
as intervertebral disc syndrome under Diagnostic Code 5293.  
Under Diagnostic Code 5293, the criteria for a 10 percent rating 
are mild symptoms compatible with sciatic neuropathy.  The 
criteria for a 20 percent rating are moderate symptoms compatible 
with sciatic neuropathy with recurring attacks.  The criteria for 
a 40 percent rating are severe symptoms compatible with sciatic 
neuropathy with recurring attacks with intermittent relief. 

Other potentially applicable Diagnostic Codes are Diagnostic 
Codes 5292  (limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain).

Under Diagnostic Code 5292, the criterion for a 10 percent rating 
is slight limitation of motion of the lumbar spine.  The 
criterion for a 20 percent rating is moderate limitation of 
motion of the lumbar spine.  The criterion for a 40 percent 
rating is severe limitation of motion of the lumbar spine.

Under the rating criteria for Diagnostic Code 5295, the criterion 
for a 10 percent rating is characteristic pain on motion. The 
criteria for a 20 percent are muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a standing 
position.  The criteria for a 40 percent are severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion. 

Criteria before September 2003 (Interim)

Effective in September 2002, Diagnostic Code 5293, intervertebral 
disc syndrome, was revised.  Under the interim Diagnostic Code 
5293 intervertebral disc syndrome is to be rated based either on 
the total duration of incapacitating episodes over the past 12 
months or by combining the separate ratings for chronic 
orthopedic (Diagnostic Codes 5292 and 5295 as previously 
outlined) and neurologic manifestations (Diagnostic Code 8520), 
whichever method results in the higher rating.  

The criteria for a 10 percent rating for intervertebral disc 
syndrome based on incapacitating episodes are incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  The criteria for a 20 
percent rating on incapacitating episodes are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months. 
The criteria for a 40 percent rating on incapacitating episodes 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

An incapacitating episode is a defined as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  

Under Diagnostic 8520, the criteria for a 10 percent rating for 
neurologic manifestations are mild incomplete paralysis of the 
sciatic nerve).  The criteria for the next higher rating, 20 
percent, require moderate incomplete paralysis. 

There was no change in the rating criteria for Diagnostic Code 
5292 (limitation of motion of the lumbar spine) or and Diagnostic 
Code 5292 (lumbosacral strain). 






Criteria from September 2003 and Currently (New)

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended.  

Effective from September 26, 2003, a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
replaced Diagnostic Code 5293 and Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  There was no change in the 
criteria for rating on the basis of incapacitating episodes.  

Under Diagnostic Code 5243, the disability may also be rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine and a single rating is assigned under the method resulting 
in the higher rating.

A General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) replaced the criteria of Diagnostic 
Codes 5292 and 5295.  Diagnostic Code 5295 was renumbered as 
Diagnostic Code 5237.  Diagnostic Code 5292 was eliminated.  

Under the General Rating Formula, which covers limitation of 
motion and lumbar strain, the criteria for a 20 percent rating 
based on orthopedic manifestations are forward flexion of the 
thoracolumar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumar 
spine not greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  
The criteria for a 40 percent rating are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.

Also, under the General Rating Formula, a separate rating could 
be assigned for objective neurologic abnormalities.



For neurological symptoms, there was no change in the criteria 
under Diagnostic Code 8520 for incomplete paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, the criteria for a 10 
percent rating for neurologic manifestations are mild incomplete 
paralysis of the sciatic nerve.  The criteria for the next higher 
rating, 20 percent, require moderate incomplete paralysis. 

Facts 

On VA examination in December 2001, the Veteran stated that she 
injured her back, which resulted in a microdiscectomy in March 
2000.  She complained of continuing pain in the low back with 
radiation to the left leg and increased discomfort after sitting 
longer than 30 minutes or standing longer than 20 minutes.  She 
also experienced increased pain in her low back on running or 
with exertion.  On physical examination, forward flexion was to 
100 degrees, limitation of extension was slight, lateral flexion 
was to 20 degrees, right and left.  The deep tendon reflexes were 
asymmetric, but motor power was normal and the straight leg 
raising was negative.  X-rays showed mild narrowing of the disc 
spaces at L4-5 and L5-S1, and spondylolysis at L5.

In September 2004, the Veteran was seen by a private chiropractor 
for pain and stiffness in her back.  On physical examination, she 
exhibited tenderness in the lumbar spine and restricted range of 
motion.  The diagnosis was lumbar discogenic sprain and strain 
with sciatica.

In December 2004, the Veteran stated that her symptoms had 
improved with  chiropractic treatment and she was not having 
neurological symptoms.

In September 2006, the Veteran testified that she had two 
herniated discs in service and had surgery followed by physical 
therapy.  She had been seen by a chiropractor for her back pain 
and stiffness until about seven months earlier.  On a couple of 
occasions after leaving service, she had missed work and 
experienced back pain so extreme she could not get out of bed, 
but she said nothing could completely incapacitate her.

On VA examination in August 2008 the Veteran complained of pain 
and stiffness. She stated that she went to a chiropractor 
frequently and got significant pain relief.  She had not 
experienced any incapacitating episodes in the previous 12 
months.  Her pain was chronic and affected her ability to sit in 
one place, which was one of her job requirements; she had to 
stand up, stretch, and walk around every 30 minutes.  There was 
no other adverse impact on her occupational activities.  She did 
not wear a back brace or use any assistive device.  

On physical examination, the Veteran's gait was normal and her 
spine was straight with no deformities.  There was mild 
tenderness over the sacrum, just to the left of midline, but no 
muscle spasm was noted.  Forward flexion was to 40 degrees, 
extension was to 30 degrees, lateral flexion was to 30 degrees, 
right and left, and lateral rotation was to 30 degrees, right and 
left.  The deep tendon reflexes were normal and no sensory or 
motor defects were identified.  The diagnosis was degenerative 
disc disease of the lumbar spine without evidence of 
radiculopathy and noted that the Veteran was quite functional in 
her sedentary job with regular chiropractic treatment and 
stretching exercises.

Analysis 

Old Criteria 

Under the old Diagnostic Code 5293, the criteria for a 20 percent 
rating are moderate symptoms compatible with sciatic neuropathy 
with recurring attacks.  The criteria for a 40 percent rating are 
severe symptoms compatible with sciatic neuropathy with recurring 
attacks with intermittent relief. 

On VA examination in December 2001, the Veteran complained of 
continuing pain in the low back with radiation to the left leg.  
The deep tendon reflexes were asymmetric, but motor power was 
normal and the straight leg raising was negative.  In September 
2004, she exhibited tenderness in the lumbar spine and restricted 
range of motion.  In December 2004, the Veteran stated that her 
symptoms had improved with chiropractic treatment and she was not 
having neurological symptoms.  


On VA examination in August 2008, the Veteran's gait was normal 
and her spine was straight with no deformities.  The deep tendon 
reflexes were normal and no sensory or motor defects were 
identified.  The diagnosis was degenerative disc disease of the 
lumbar spine without evidence of radiculopathy.  

In the absence of objective evidence of moderate or severe 
symptoms compatible with sciatic neuropathy with recurring 
attacks, the criteria for the next higher ratings under old 
Diagnostic Code 5293 have not been met before or from August 14, 
2008.

Under the old Diagnostic Code 5292, the criterion for a 20 
percent rating is moderate limitation of motion of the lumbar 
spine.  The criterion for a 40 percent rating is severe 
limitation of motion of the lumbar spine. 

On VA examination in December 2001, forward flexion was to 100 
degrees, limitation of extension was slight, and lateral flexion 
was to 20 degrees, right and left.  On VA examination in August 
2008, forward flexion was to 40 degrees, extension was to 30 
degrees, lateral flexion was to 30 degrees, right and left, and 
lateral rotation was to 30 degrees, right and left.  

Before August 14, 2008, the date of the VA examination and the 
effective date for the current 20 percent rating based on 
orthopedic findings, forward flexion was to 100 degrees and 
lateral flexion was to 20 degrees, right and left, for a combined 
range of motion of 140 degrees (100 + 20 + 20 = 120) as normal 
range for flexion is 90 degrees and for lateral flexion, right 
and left, is 30 degrees (90 + 30 + 30 =150), the Veteran had over 
90 percent of normal range of flexion and lateral flexion (150 ÷ 
140 = 93), which does not more nearly approximate or equate to 
moderate limitation of motion of the lumbar spine.  And 
limitation of extension was described as slight.  

For these reasons, the criteria for a rating higher than 10 
percent under old Diagnostic Code 5292 before August 14, 2008, 
have not been met. 



From August 14, 2008, on VA examination in August 2008, forward 
flexion was to 40 degrees, extension was to 30 degrees, lateral 
flexion was to 30 degrees, right and left, and lateral rotation 
was to 30 degrees, right and left, for a combined range of motion 
of 120 degrees (40 + 30 + 30 + 30 + 30 + 30 = 190) as normal 
range for flexion is 90 degrees, for extension 30 degrees, and 
lateral flexion, right and left, 30 degrees, and rotation, right 
and left, 30 degrees (90 + 30 + 30 + 30 + 30 +30 = 240), the 
Veteran has about 78  percent of normal range of flexion and 
extension and lateral flexion and rotation (240  ÷ 190 = 78), 
which does not more nearly approximate or equate to severe, which 
is synonymous with extreme, limitation of motion of the lumbar 
spine under the old Diagnostic Code 5292 from August 14, 2008. 

Under the old rating criteria for Diagnostic Code 5295, the 
criteria for a 20 percent are muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a standing 
position.  The criteria for a 40 percent are severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

On VA examination in December 2001, the deep tendon reflexes were 
asymmetric, but motor power was normal and the straight leg 
raising was negative.  In September 2004, the diagnosis was 
lumbar discogenic sprain and strain with sciatica.  In December 
2004, the Veteran stated that her symptoms had improved with 
chiropractic treatment and she was not having neurological 
symptoms.  On VA examination in August 2008, the Veteran's gait 
was normal and her spine was straight with no deformities.  No 
muscle spasm was noted.  The deep tendon reflexes were normal and 
no sensory or motor defects were identified.  The diagnosis was 
degenerative disc disease of the lumbar spine without evidence of 
radiculopathy. 



In the absence of objective evidence of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion in a 
standing position or severe lumbosacral strain, the criteria for 
the next higher ratings under old Diagnostic Code 5295 have not 
been met before or from August 14, 2008. 

Interim Criteria 

Effective in September 2002, Diagnostic Code 5293, intervertebral 
disc syndrome, was revised.  Under the interim Diagnostic Code 
5293 intervertebral disc syndrome is to be rated based either on 
the total duration of incapacitating episodes over the past 12 
months or by combining the separate ratings for chronic 
orthopedic (Diagnostic Codes 5292 and 5295 as previously 
outlined) and neurologic manifestations (Diagnostic Code 8520), 
whichever method results in the higher rating.  

The criteria for a 10 percent rating for intervertebral disc 
syndrome based on incapacitating episodes are incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  The criteria for a 20 
percent rating on incapacitating episodes are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months. 
The criteria for a 40 percent rating on incapacitating episodes 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

In September 2006, the Veteran testified that on a couple of 
occasions after leaving service, she had missed work and 
experienced back pain so extreme she could not get out of bed, 
but she said nothing could completely incapacitate her.  On VA 
examination in August 2008, the Veteran had not experienced any 
incapacitating episodes in the previous 12 months.  




In the absence of evidence of incapacitating episodes having a 
total duration of at least one week but more than 2 weeks during 
a 12-month period, a higher rating is not warranted under the 
interim Diagnostic Code 5293 based on incapacitating episodes 
before and from August 14, 2008. 

As for combining separate ratings for chronic orthopedic 
(Diagnostic Codes 5292 and 5295 as previously outlined) and 
neurologic manifestations (Diagnostic Code 8520), the Board has 
already determined that the criteria for higher ratings under  
Diagnostic Codes 5292 and 5295 have not been met at any time 
during the appeal period. 

As for a separate rating under Diagnostic 8520, the criteria for 
a 10 percent rating for neurologic manifestations are mild 
incomplete paralysis of the sciatic nerve.  The criteria for the 
next higher rating, 20 percent, require moderate incomplete 
paralysis. 


On VA examination in December 2001, the deep tendon reflexes were 
asymmetric, but motor power was normal and the straight leg 
raising was negative.  In September 2004, the diagnosis was 
lumbar discogenic sprain and strain with sciatica.  In December 
2004, the Veteran stated that her symptoms had improved with 
chiropractic treatment and she was not having neurological 
symptoms.  On VA examination in August 2008, the deep tendon 
reflexes were normal and no sensory or motor defects were 
identified.  The diagnosis was degenerative disc disease of the 
lumbar spine without evidence of radiculopathy.

Although the Veteran has described radiating pain, clinical 
findings both before and after August 14, 2008, fails to show 
mild incomplete paralysis of the sciatic nerve. For this reason, 
the criteria for a separate compensable rating under Diagnostic 
8520 before and from August 14, 2008, have not been met.






Criteria from September 2003 and Currently (New) 

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended.  

Effective from September 26, 2003, a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
replaced Diagnostic Code 5293 and Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  There was no change in the 
criteria for rating on the basis of incapacitating episodes.  

As previously explained, in the absence of evidence of 
incapacitating episodes having a total duration of at least one 
week but more than 2 weeks during a 12-month period, a higher 
rating is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes at 
any time during the appeal period.

Under Diagnostic Code 5243, the disability may also be rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine and a single rating is assigned under the method resulting 
in the higher rating.

Under the General Rating Formula, which covers limitation of 
motion and lumbar strain, the criteria for a 40 percent rating 
are forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine.

Before August 14, 2008, the forward flexion was to 100 degrees.  
On VA examination in August 2008, forward flexion was to 40 
degrees. As 40 degrees of flexion does not more nearly 
approximate or equate to 30 degrees of flexion, the criteria for 
the next higher rating based on limitation of flexion, 
considering functional loss due to pain, weakness, fatigue, 
incoordination, or lack of endurance, flare-ups, or painful 
movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.

Also, under the General Rating Formula, a separate rating could 
be assigned for objective neurologic abnormalities.

For neurological impairment, there was no change in the criteria 
under Diagnostic Code 8520 for incomplete paralysis of the 
sciatic nerve.  Also as previously explained, although the 
Veteran has described radiating pain, the clinical findings both 
before and after August 14, 2008, fail to show mild incomplete 
paralysis of the sciatic nerve.  For this reason, the criteria 
for a separate compensable rating under Diagnostic 8520 before 
and from August 14, 2008, have not been met. 

In the absence of objective neurological abnormality, the 
criteria for a separate compensable rating under Diagnostic 8520 
have not been met. 

Under either method, the General Rating Formula or the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a rating higher than 20 percent is not warranted.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for a low 
back injury with a history of a herniated nucleus pulposus at any 
time during the appeal period, and the benefit-of- the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.







There is a sequential three-step analysis to determine whether a 
case should be referred for extraschedular consideration.  Step 
one, is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture. If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.

If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology, which is contemplated by the Rating Schedule 
under the old and interim  Diagnostic Codes and the new criteria 
under the General Rating Formula and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
In other words, the Veteran does not have any symptomatology not 
already contemplated by the Rating Schedule.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).






ORDER

An initial rating higher than 10 percent for degenerative disc 
disease of the lumbar spine with discectomy before August 14, 
2008, and a rating higher than 20 percent from August 14, 2008, 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


